Citation Nr: 0816572	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  03-36 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from March 1952 to March 
1957 and from November 1965 to January 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of the veteran, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board remanded the case 
for further development in March 2006, and the case has since 
been returned to the Board for appellate review.  

A hearing was held on May 19, 2005, by means of video 
conferencing equipment with the appellant in Nashville, 
Tennessee, before Michelle L. Kane, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reasons for Remand:  To notify the appellant of an applicable 
regulation and to provide her with a proper notice letter,

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  

In this case, the Board remanded the claim for DIC pursuant 
to the provisions of 38 U.S.C.A. § 1151 in March 2006 for 
further development, to include providing the appellant with 
a supplemental statement of the case (SSOC) containing 
38 C.F.R. § 3.361.  However, the appellant has not been 
provided with that regulation.  The United States Court of 
Appeals for Veteran's Claims (Court) has held "that a remand 
by this Court or the Board confers on the veteran or other 
claimant, as a matter of law, a right to compliance with the 
remand orders." Stegall v. West, 11 Vet. App. 268, 271 
(1998).  As such, compliance with the terms of the remand is 
necessary prior to further appellate review, and if not, "the 
Board itself errs in failing to ensure compliance." Id.  
Therefore, the Board finds it necessary to remand the 
appellant's claim so that RO may provide the appellant with 
the provisions of 38 C.F.R. § 3.361. 

The Court has also held that the failure by the BVA to 
enforce compliance with the requirements of 38 U.S.C.A. § 
5103(a) for the VA to inform a claimant of the information or 
evidence necessary to substantiate a claim, as well as to 
inform a claimant of which evidence the VA would seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  In this case, the appellant  has not been 
adequately informed of the notice provisions in connection 
with her claim for DIC pursuant to the provisions of 
38 U.S.C.A. § 1151.  In this regard, the record contains 
letters dated in May 2003, May 2006, November 2006, and March 
2007, which discussed the division of responsibilities in 
obtaining the evidence and advised her to submit any evidence 
in her possession that pertains to the claim.  However, none 
of those letters notified the appellant as to what evidence 
is necessary to substantiate her claim for DIC pursuant to 
the provisions of 38 U.S.C.A. § 1151.  The Court has 
indicated that such specific notice is required to comply 
with the law. Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Lastly, the Board observes that additional evidence has been 
received, which was not previously considered by the RO.  A 
Supplemental Statement of the Case (SSOC) was not issued, and 
the appellant did not submit a waiver of the RO's initial 
consideration of the evidence.  As such, while this case is 
in remand status, the additional evidence must be reviewed by 
the RO.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following action:

1.  The RO should send the appellant a 
notice letter in connection with her 
claim.  The letter should inform her of 
the information and evidence that is 
necessary to substantiate the claim for 
DIC pursuant to the provisions of 
38 U.S.C.A. § 1151. 

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
supplemental statement of the case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  This SSOC is to set forth the 
provisions of 38 C.F.R. § 3.361.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant and her representative have the 
right to submit additional evidence and/or argument on the 
matter or matters the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless she is notified.




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



